Citation Nr: 1022165	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) a 
dysthymic disorder, depression, and mood changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk




INTRODUCTION

The Veteran had active service from February 1961 to April 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of February 2008 by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The evidence which is of record includes diagnoses of PTSD 
and other psychiatric disorders.  The Board thus finds that 
the record raises a claim for service connection for an 
acquired psychiatric disorder.  See Clemons v. Shineski, 23 
Vet. App. 1 (2009). 


FINDINGS OF FACT

1.  The Veteran did not serve in combat and the record does 
not include credible supporting evidence verifying the 
occurrence of the Veteran's claimed in-service stressors 
including a personal assault.

2.  The currently diagnosed PTSD, dysthymic disorder, 
depression and mood changes were not present during the 
Veteran's active military service and did not develop as a 
result of any incident during service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred 
in or aggravated by her active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R.       § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2009).

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO mailed the Veteran a letter in September 2007 that 
notified her of the RO's duty to assist her in obtaining 
pertinent evidence and medical records to support her claim 
as well as requested that she submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the Veteran as to what the evidence must show to 
establish entitlement.  The September 2007 letter 
specifically addressed evidence which may be submitted to 
demonstrate the occurrence of a personal assault.  That 
letter also included the information required under Dingess.  
The RO also requested that the Veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on her behalf.  The 
letter satisfied the duty to notify.  The Board notes that 
subsequent to the issuance of the letter, the Veteran's claim 
was subsequently adjudicated in the February 2008 rating 
decision.  Therefore, there was no prejudice due to the 
timing of the letter.

The record also reflects that the Veteran's service treatment 
records (STRs) and VA medical records have been obtained.  
The Veteran has submitted private medical records and lay 
statements in support of her claim.  The Veteran has not 
identified any other medical records or evidence pertinent to 
her claim.  The Board is similarly unaware of any outstanding 
pertinent evidence.  The Board realizes that, to date VA has 
not provided the Veteran an examination or sought a medical 
opinion in response to her PTSD claim.  As we will discuss in 
detail below, however, the Board finds that based on the 
evidence which indicates that there is no credible evidence 
of an in-service stressor, an examination and opinion are not 
needed to fairly decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. 
§ 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c) (2009).  

Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements discussed above.

II.  Entitlement to Service Connection for PTSD

The Veteran claims that she has PTSD due to a personal 
assault stressor during her active military service.  The 
Veteran has stated that her future husband attempted to rape 
her the first night that they met at the Oakland California 
Army Terminal, and then ultimately did rape her at her 
parents' home prior to their marriage while her family was 
present in the home.  Service connection may be granted for 
disorder due to a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

When a PTSD claim is based on an assertion of in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements, from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.   Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or, unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

In regards to the first requirement of a current disorder, in 
September 2007, the Veteran submitted an examination report 
from a private physician reflecting a diagnosis of PTSD and 
dysthymic disorder.  

In regards to the second requirement the records do not show 
that the Veteran experienced combat while she was in service.  
Since the Veteran did not engage in combat, service 
connection for PTSD requires verification of any alleged in-
service stressors.  In the Veteran's STRs, the November 1960 
military entrance examination revealed no abnormalities and 
did not note any psychiatric disorders.  The Veteran did note 
that she had recently been experiencing "depression" and 
"nervous trouble" on her discharge Report of Medical 
History.  However, the January 1965 discharge Medical 
Examination Report, showed no findings or complaints related 
to a personal assault or a psychiatric disorder.  Clinical 
evaluation of psychiatric features was normal.  

In this case there is no evidence contemporary to the 
Veteran's service that corroborates the Veteran's alleged 
stressor of being raped by her (then future) husband.  The 
fact that the Veteran's own account of being personally 
assaulted was recorded in her post-service medical records 
many years later is not sufficient to support the claim.  The 
STRs do not indicate that she experienced any type of 
personal assault.  Contrary to the Veteran's contentions, the 
service personnel records do not corroborate the Veteran's 
claimed stressor.  The personnel records do not indicate that 
the Veteran had sudden behavior changes.  In fact the year of 
the personal assault the Veteran received the Good Conduct 
Medal.  Therefore, the Board cannot find credible supporting 
evidence that the claimed in-service stressor actually 
occurred. 

The Board has noted in the examination by Dr. A. in August of 
2007, the Veteran stated that her future husband attempted to 
rape her the first night that they met at the Oakland 
California Army Terminal, and then ultimately did rape her at 
her parents' home prior to their marriage while her family 
was present in the home.  She stated she was coerced into 
this marriage with her husband who was very controlling of 
her.  The Veteran has stated these events happened while in 
service.  She also said that these events led her to start 
drinking heavily during her marriage up until 1994 when she 
had an aneurism.  The Veteran described the reexperiencing, 
avoidance and hyperarousal symptoms found in individuals 
suffering from PTSD.  Dr. A. concluded that these symptoms 
are directly related to the rape suffered by the Veteran at 
the hands of her husband in her parents' home.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board 
discounts the probity of the medical opinion because the 
physician did not review the claims file.  The Board notes 
that it may not reject a favorable medical opinion solely on 
the basis that the commenting physician based the opinion on 
a history given by the Veteran, unless the Board rejects the 
statements of the Veteran as lacking credibility.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006).   Here, the Board finds the 
Veteran's assertions regarding her in-service exposure to 
lack credibility - which assertions form the basis of the 
physician's positive nexus opinion.  In this regard, there is 
no credible independent evidence that the Veteran was 
sexually assaulted.  So, the Board also finds that the August 
2007 physician's report is lacking of probative value towards 
the etiology of the Veteran's disorder - particularly its 
relationship to her military service.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (in evaluating the 
probative value of competent medical evidence, the Court has 
stated that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . [and that] the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator").

Since there is no credible supporting evidence of the 
Veteran's claimed in-service stressor, the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD.  The appeal is denied.

III.  Dysthymic Disorder, Depression and Mood Changes

Service connection may be granted for a disorder resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disorder that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disorder diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disorder is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R.          
§ 3.303(d).

The Veteran contends that she currently suffers from 
dysthymic disorder as a result of her active military 
service.  The first criteria for service connection, 
establishment of a current diagnosis, is met with regard to 
this claim.  The recent examination by the Dr. A. the 
Veteran's private physician in August 2007 reveals a 
diagnosis of dysthymic disorder.  

Thus, the question is not whether the Veteran has a current 
disability, rather whether her current disorder is causally 
connected to her period of active service.  A review of the 
Veteran's STRs fails to show evidence of depression or any 
other psychological symptomatology during service.  The 
February 1961 enlistment examination report and the January 
1965 discharge examination report are all negative as to any 
suggestion of a mental disorder.  On the discharge Report of 
Medical History the Veteran did state that she experienced 
depression and anxiety. However, the Veteran never sought 
treatment for these feelings during service.  Also, on the 
January 1965 discharge Medical Examination Report, the 
psychological evaluation was normal.  

It is not until many years after her discharge from service 
that the medical evidence begins to show treatment for 
depression.  This lack of symptoms for many years weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Also, there is no competent medical 
evidence of record based on an accurate history that shows 
that the diagnosed dysthymic disorder can be attributed to 
her military service.  

The Veteran has stated she has had feelings of depression and 
anxiety in-service and after.  The Court has in the past held 
that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  However, the Court has also held that lay persons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disorder that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing her own emotions, 
but she is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause of this disorder, or the 
relationship to service, if any.  The Board has weighed the 
Veteran's statements against the normal separation 
examination and the absence of documented treatment for 
nearly 30 years following her active duty discharge, and the 
Board finds her recollections as to symptoms experienced in 
the distant past to be less probative.

Given the foregoing, the benefit of the doubt rule is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001).  Here, there is no evidence in the record to 
support the Veteran's claim.  Thus, the preponderance of the 
evidence weighs against the claim.  The appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include (PTSD), a dysthymic disorder, depression, and mood 
changes, is denied.



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


